Exhibit 32.1 Certification pursuant to 18 U.S.C. 1350 as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Each of the undersigned officers of Transcontinental Realty Investors, Inc., a Nevada corporation (the “Company”) hereby certifies pursuant to 18 U.S.C. Section1350 that: (i) The Company’s Quarterly Report on Form 10-Q for the six months ended June 30, 2011, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and (ii) The information contained in the Company’s Quarterly Report on Form 10-Q for the three months ended June 30, 2011, fairly presents in all material respects, the financial condition and results of operations of the Company, at and for the periods indicated. TRANSCONTINENTAL REALTY INVESTORS, INC. Date: May 1, 2012 By: /s/ Daniel J. Moos Daniel J. Moos President and Chief Executive Officer (Principal Executive Officer) Date: May1, 2012 By: /s/ Gene S. Bertcher Gene S. Bertcher Executive Vice President and Chief Financial Officer (Principal Financial Officer)
